— Order of disposition, Family Court, New York County (Ruth Zuckerman, J.) entered June 21, 1991, which adjudicated appellant a juvenile delinquent, upon a finding that he had committed acts which, if committed by an adult would constitute the crime of criminal possession of a controlled substance in the fifth degree, and placed him on probation for a period not to exceed 18 months, unanimously reversed, on the law, and the petition is dismissed, without costs.
Petitioner concedes that the police officer's supporting deposition, stating his belief that the substance seized from appellant was cocaine, is legally insufficient to establish a prima facie case of cocaine possession in the absence of a laboratory report or other competent evidence identifying the substance seized as cocaine, and that the subsequent submission of a laboratory report could not serve to amend the petition so as to cure the defect (Family Ct Act § 311.5 [2] [b]; Matter of Jahron S., 79 NY2d 632). Accordingly, the petition should be dismissed for legal insufficiency (Family Ct Act § 311.2). Concur — Sullivan, J. P., Milonas, Kupferman and Rubin, JJ.